DETAILED ACTION
The present application is a 371 national stage entry of PCT/MY2018/050004.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicant’s preliminary amendments, filed August 5, 2020, have been entered.
Claims 12, 14, 18, 20, 22, 24-27, and 29 are cancelled.

Claim Objections
Claims 2-11, 13, 15-17, 19, 21, 28 and 30 are objected to because of the following informalities: inconsistent capitalization.  Some dependent claims recite “The composition of Claim [#]” while others recite “The composition of claim [#]” in the preamble.  Appropriate correction is required. 

Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form, because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim 4 recites the limitation “The composition of any one of the preceding claims” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23, 28, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “(a) mixing a carrier fluid with an alkaline activator material to form a mixture; (b) adding a silicate material to the mixture of step (a) and mixing to form a mixture” (emphasis added) in lines 3-5.  It is unclear whether step (a) and step (b) reference the same mixture or a distinct and separate mixture.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porcherie et al. (US 2011/0073311).
Claim 23. Porcherie discloses A method of forming a pumpable geopolymer cement formulation (Abstract) comprising the steps of: (a) mixing a carrier fluid with an alkaline activator material to form a mixture; (b) adding a silicate material to the mixture of step (a) and mixing to form a mixture; and (c) adding an aluminosilicate material to the mixture of step (b) and mixing ([0009]; [0044] – [0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Porcherie et al. (US 2011/0073311) in view of Gong et al. (US 2017/0334779).
Claim 1. Porcherie discloses A pumpable geopolymer cement composition (Abstract) comprising: an aluminosilicate source material ([0044]); an alkaline solution comprising a carrier fluid, an alkaline activator material and a silicate material ([0045] – [0047]), 
Porcherie does not explicitly disclose wherein, the weight:weight ratio of the alkaline solution:aluminosilicate source material is from 0.1 to 2:1, and the weight:weight ratio of the silicate material: alkaline solution is from 0.15 to 1:1.  However, Gong teaches a pumpable geopolymer composition for well application, the geopolymer composition comprising at least one aluminosilicate and an alkaline silicate activator (Abstract; [0007] – [0009]; [0021]), wherein the silicate:alkaline ratio is within the claimed range ([0041]; [0044] – [0059]).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio(s) of cement components in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the aluminosilicate source material is fly ash type F ([0023]; [0044] “ASTM type F fly 
Claim 3. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie discloses that the concentration of the activator may be changed to control the thickening and/or setting times of the geopolymeric composition ([0028]), but Porcherie does not explicitly disclose wherein the alkaline solution comprises an alkaline activator material at a concentration of from 8 M to 12 M.  However, Gong teaches that the molar alkali hydroxide concentration in the activator solution is from about 3 to about 10 ([0058]).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the activator in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4.  Porcherie in view of Gong teach The composition of any one of the preceding claims (See claim objection, above).  Porcherie further discloses wherein the alkaline activator material is selected from one or more of sodium hydroxide and potassium hydroxide ([0025]; [0045])
Claim 5. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the silicate material is selected from a sodium silicate ([0024]; [0046]).  
Claim 6. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the composition has a specific gravity of from 1.40 g/cm3 to 1.91 g/cm3 ([0115] – [0118]).  
Claim 7. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the composition further comprises a weighting agent selected from one or more of the group consisting of barium sulfate, iron oxide, and manganese tetroxide ([0014]; [0083]), but Porcherie does where the weighting agent is present in an amount of from 30 to 75 wt% relative to the total weight of aluminosilicate source material in the composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of weighting agent(s) in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8. Porcherie in view of Gong teach The composition of Claim 7.  Porcherie further discloses that the geopolymeric composition may comprise weighting agents ([0014]; [0083]), but Porcherie does not explicitly disclose wherein the composition has a specific gravity of from 1.92 g/cm3 to 2.99 g/cm3.  However, Porcherie does disclose that the weighting agents are added to control the density of the geopolymeric composition ([0014]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of weighting agent(s) in Porcherie to optimize the specific gravity to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the composition further comprises a lightweight material selected from one or more of the group consisting of silica-alumina microspheres, cenosphere, and sodium-calcium- borosilicate ([0014]; [0083]), but Porcherie does not explicitly disclose in an amount of from 50 to 100 wt% relative to the total weight of aluminosilicate source material in the composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of lightweight particles in Porcherie to the range as claimed, because it has been held that “where the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10. Porcherie in view of Gong teach The composition of Claim 9.  Porcherie further discloses wherein the composition has a specific gravity of from 1.21 g/cm3 to 1.55 g/cm3 ([0115]).
Claim 11. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the composition further comprises one or more of a defoamer, a fluid loss controller and a dispersant ([0018]; [0085]), but Porcherie does not explicitly disclose where each, when present, is provided in a concentration of from 0.001 kg/L to 0.3 kg/L relative to the total volume of the composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of additives in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13. Porcherie in view of Gong teach The composition of Claim 9.  Porcherie further discloses wherein the composition further comprises a retarder material ([0010]; [0028]; Table 2), but Porcherie does not explicitly disclose at a concentration of from 0.001 kg/L to 0.3 kg/L relative to the total volume of the composition.  However, Porcherie does disclose changing the concentration of the retarder to control the setting time of the geopolymeric composition ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of retarder in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The composition of Claim 1.  Porcherie further discloses wherein the composition further comprises a retarder material ([0010]; [0028]; Table 2), but Porcherie does not explicitly disclose in an amount of from 5 to 60 wt% relative to the total weight of aluminosilicate source material in the composition. #109223897 v1US national stage of PCT/MY2018/050004 -5-  However, Porcherie does disclose changing the concentration of the retarder to control the setting time of the geopolymeric composition ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of retarder in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie further discloses wherein the composition further comprises a fast set material ([0010]; [0022]; [0028]), but Porcherie does not explicitly disclose in an amount of from 25 to 45 wt% relative to the total weight of aluminosilicate source material in the composition.  However, Porcherie does disclose changing the concentration of the accelerator to control the setting time of the geopolymeric composition ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of accelerator in Porcherie to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Porcherie et al. (US 2011/0073311) in view of Gong et al. (US 2017/0334779), further in view of Dubey (US 2013/0284070).
Claim 16. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie discloses that the geopolymeric composition may comprise at least one retarder ([0010]; [0028]; Table 2), but does not disclose wherein the retarder is a sugar or a sugar-substitute material.  However, Dubey teaches a geopolymer cementitious composition (Abstract) that may comprise set retarders, such as sugars ([0223]) and alkali metal activators and aluminosilicate ([0277]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the retarder in Porcherie with a sufficient amount of sugar, as taught by Dubey, as an organic compound to control the setting time of the geopolymer composition ([0223]).
Claim 21. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie discloses that the geopolymeric composition should have controllable thickening and settings times ([0028]) and that the geopolymeric composition may comprise additives, such as rheology modifiers ([0018]), but Porcherie does not disclose wherein the composition further comprises a swellable material in an amount of from 10 to 60 wt% relative to the total weight of aluminosilicate source material in the composition, optionally wherein the swellable material provides the geopolymer cement composition with a linear expansion of from 0.1% to 2%.   However, Dubey teaches that the geopolymer cementitious composition may comprise bio-polymers and organic rheology control agents, such as swellable materials ([0242]; [0243]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rheology modifier in Porcherie with a sufficient amount of swellable material, as taught by Dubey, in order to control the rheology and thickening of the geopolymer compositions ([0242]; [0243]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Porcherie et al. (US 2011/0073311) in view of Gong et al. (US 2017/0334779), further in view of Laney et al (US 5,244,726).
Claim 19. Porcherie in view of Gong teach The composition of Claim 1.  Porcherie discloses that the geopolymeric composition may comprise particulate fillers ([0014]) and that the geopolymeric composition may comprise various additives ([0018]), but Porcherie does not disclose wherein the composition further comprises an expanding material in an amount of from 2 to 10 wt% relative to the total weight of aluminosilicate source material in the composition, optionally wherein the expanding material provides the geopolymer cement composition with a linear expansion of from 0.01% to 2.5%.  However, Laney teaches a geopolymer cement composition comprising organic particulate additives, such as expandable additives / fillers (Abstract; Col. 1, lines 26-41; Col. 3, lines 29-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the filler / additives in Porcherie with a sufficient amount of expandable additive / filler material, as taught by Laney, in order to impart characteristics such as strength, flexibility or insulation to the geopolymer composition (Col. 1, lines 26-41).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Porcherie et al. (US 2011/0073311).
Claim 28. Porcherie discloses The composition of Claim 23.  Porcherie further discloses wherein one or both of the following apply: (i) one or more of a defoamer, a fluid loss controller and a dispersant are added and mixed into the mixture of step (a) or step (b) and the resulting mixture is then used in the subsequent step, where each of the defoamer, fluid loss controller and dispersant, when present, is provided in a concentration of from 0.001 kg/L to 0.1 kg/L relative to the total volume of the composition; and (ii) a retarder material is added and mixed into the mixture of step (a) or step (b) of Claim 23 and the resulting mixture is then used in the subsequent step, where the retarder material is: (I) provided in a concentration of from 0.001 kg/L to 0.3 kg/L relative to the total volume of the composition, optionally wherein the retarder material is lignosulfonate; or (II) provided in an amount of from 5 to 60 wt% relative to the total weight of aluminosilicate source material in the composition, optionally wherein the retarder material is a sugar or a sugar-substitute material, because Porcherie discloses that the geopolymeric composition may comprise additives, such as a defoamer, a fluid loss control additive, and/or a dispersant ([0018]; [0085]), and Porcherie discloses that the geopolymeric composition may comprise a retarder ([0010]; [0028]; Table 2).  Porcherie further discloses changing the concentration of the retarder to control the setting time of the geopolymeric composition ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the additives and/or retarder in Porcherie to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 30. Porcherie discloses The composition of Claim 23.  Porcherie does not explicitly disclose wherein the mixing is conducted in line with the API RP10B-2 mixing procedure.  However, it would have been an obvious to one of ordinary skill in the art, before the effective filing date, to mix the geopolymeric composition components in Porcherie according to a known mixing procedure as it only involves routine skill in the art, especially because the American Petroleum Institute recommends “API RP10B-2” as the recommended practice for testing well cements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674